Dismissed and Memorandum Opinion filed August 22, 2013.




                                    In The

                     Fourteenth Court of Appeals

                             NO. 14-12-00467-CR

                       MILLENA R. HEBERT, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1309261

                 MEMORANDUM                   OPINION


      A jury convicted appellant of abandoning or endangering a child and
assessed punishment at two years’ confinement in the State Jail Division of the
Texas Department of Criminal Justice, probated for four years. Appellant filed a
timely notice of appeal.

      On April 26, 2013, appellant’s counsel filed a written motion to withdraw
the appeal, but the motion did not comply with the Rules of Appellate Procedure
because appellant had not signed it. See Tex. R. App. P. 42.2(a). Appellant was
notified of the defect, but did not correct it.

      On August 1, 2013, this court ordered a hearing to determine why
appellant’s counsel had not filed a brief in this appeal and whether appellant
wished to continue her appeal. On August 12, 2013, the trial court conducted the
hearing, and the record of the hearing was filed in this court on August 13, 2013.

      At the hearing, appellant, together with her counsel, confirmed that she had
discussed the issues with counsel and determined that she no longer wished to
continue her appeal. Based upon the testimony at the hearing that appellant does
not want to continue her appeal, we conclude that good cause exists to suspend the
operation of Rule 42.2(a) in this case. See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                     PER CURIAM


Panel consists of Justices Frost, Boyce, and Jamison.
Do Not Publish. Tex. R. App. P. 47.2(b).




                                            2